Citation Nr: 1334100	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  07-04 372 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 2003 and from February 2003 to April 2004.  She also had additional service in the National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2009, the Veteran appeared at a Decision Review Officer hearing at the RO. In February 2011, she appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of those hearings are in the claims file.

The issues cited above were remanded by the Board to the RO, via the Appeals Management Center (AMC) in November 2011 for further development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

At that time, the issue of entitlement to service connection for bilateral pes planus was also remanded for further development.  Service connection for bilateral pes planus, however, was granted by the RO in a November 2012 rating decision.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  In addition, the issues on appeal that were previously characterized as entitlement to service connection for bilateral shin splints or stress fracture and entitlement to service connection for condition manifested by swelling of the bilateral legs and feet have been consolidated into a single, recharacterized issue for the reasons indicated in the remand section below.

Review of Virtual VA reveals no pertinent documents.

The issues of entitlement to service connection for bilateral shin splints, an acquired psychiatric disability other than PTSD and a right ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent evidence reflects that the Veteran's dextroscoliosis is a congenital defect which was not aggravated in service; nor was there any superimposed disease or injury in service.


CONCLUSION OF LAW

Dextroscoliosis is not a disease within the meaning of applicable legislation for disability compensation purposes and was not shown to have been aggravated in service; nor was there a superimposed disease or injury in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9 (2012); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2004, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  
Although the letter provided adequate notice with respect to the evidence necessary to establish a claim for service connection, it did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA has also satisfied its duty to assist.  When this matter was last before the Board in November 2011, it was determined that further development was needed to include obtaining service treatment records, service personnel records and VA examinations.  A review of the record discloses that the RO substantially complied with the Board's remand directions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The claims folder contains service treatment records, service personnel records, VA medical records, and VA examination reports.  The examination reports are adequate as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion supported with rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 123-125 (2007).

Moreover, during the February 2011 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Board notes that the Veteran does not contend that her disability was incurred in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

The Veteran appeals the denial of service connection for a low back disability.  After review of the record, the Board finds against the claim.

In this regard, the Veteran testified that she had no back problems until service.  She maintains that she sustained two separate injuries to her low back in service and has sought treatment for low back pain since service separation.  

Service treatment records show that mild dextroscoliotic curvature of the spine at the thoracolumbar junction measuring about 15 degrees was diagnosed in November 2002.  During her February 2003 reenlistment examination, the Veteran reported recurrent back pain.  Evaluation in February 2003 diagnosed back and leg pain with an onset in August 2002.  She continued to report back pain in March 2003 and March 2004.  The March 2004 periodic examination revealed abnormal findings for the spine.  In June 2004, the Veteran reported constant stabbing back pain since 2002 with a history of scoliosis.  She expressed that her back pain began when she jumped off a wall and also later when she fell onto a solid object.  

In the December 2011 VA examination, dextroscoliosis was diagnosed.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  He reasoned that dextroscoliosis is a congenital defect of the spine and that x rays only reveal mild dextroscoliosis.  Therefore, he found that scoliosis was not aggravated beyond normal progression due to service.  

The regulations clearly state that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  If the congenital or development defect was subject to superimposed injury or disease, however, the resultant disability might be service-connected. VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as opposed to a defect) can be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Id.  

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id.  

Congenital or developmental defects, such as dextroscoliosis, are not diseases or injuries within the meaning of applicable legislation providing compensation benefits.  Further, even crediting the Veteran's statements of in-service injuries, neither the lay nor medical evidence reflects any superimposed disease or injury during service or aggravation of the congenital defect that preexisted service.  While the Veteran has reported that she experienced injuries in service and back pain since, and is competent to do so, the probative value of these general assertions is outweighed by the x rays showing only mild dextroscoliosis and the specific finding of a trained health care professional (the December 2011 VA examiner) that that the scoliosis was not aggravated beyond normal progression due to service.  Further, when the Veteran was examined in June 2006 two years after separation the lumbar spine alignment was normal and vertebral body heights were maintained, and this more contemporaneous evidence supports the conclusion of a lack of aggravation beyond normal progression.  The Board therefore finds against the claim for service connection for a low back disability.  

For the above reasons, the preponderance of the evidence is against the claim for entitlement service connection for a low back disability.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection is not warranted for this disability.

ORDER

Service connection for a low back disability is denied. 


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Veteran appeals the denial of service connection for a right ear hearing loss disability.  During the Board hearing, the Veteran indicated that she noticed decreased hearing during and since service.  Moreover, she indicated that she was exposed to loud noise from motors during her work as a water purification specialist.  The Veteran was afforded a VA examination in December 2011.  Audio evaluation revealed auditory threshold in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 15 decibels or less for the right ear and that speech recognition scores using the Maryland CNC word list was 92 percent for the right ear.  
As right ear normal hearing was diagnosed, the examiner did not provide an etiology opinion.  

The Board notes, however, that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, the right ear had a speech discrimination score of 92 which, as it is less than 94 percent, indicates a right ear hearing loss disability.  In light of the speech discrimination score, the Board finds that remand is warranted so that the VA examiner can provide an etiology opinion and/or explain the speech discrimination score in light of his finding of normal hearing.

In addition, there are diagnoses of shin splints in the service treatment records, including on a November 2002 bone scan. A June 2004 VA treatment note contains a diagnosis of "probable shin splints."  During the December 2011 VA examination, a history was recorded of shin splints diagnosed in 2002.  It is not wholly clear whether the December 2011 VA examiner diagnosed current shin splints or merely a history thereof.  The examiner checked the box answering affirmatively to the question, "Does the Veteran now have or has she ever had 'shin splints' (medial tibial stress syndrome)," indicated that the condition was bilateral, and described the current symptoms as pain, swelling.  In the medical opinion section of the examination report, the VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  She reasoned that bone scans have been negative for shin splint/stress fractures and that x rays are without other pathology, and noted other lower leg condition was identified and/or diagnosed.

The December 2011 VA examiner's opinion is flawed because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The examiner indicated that bone scans had been negative, but there was in fact a positive in-service bone scan.   In addition, it is unclear whether the examiner believed that the Veteran currently had shin splints.  Consequently, a remand for an addendum and clarification is warranted.  The Board notes that the examiner indicate that pain and swelling were symptoms of the shin splints.  The Board has therefore consolidated the issues into the single issue of entitlement to service connection for shin splints.

Lastly, the Veteran appeals the denial of service connection for an acquired psychiatric disability other than PTSD.  In her March 2004 separation report of medical history, the Veteran reported symptoms of depression/excessive worry, nervous trouble and trouble sleeping.  Post service treatment records show several psychiatric diagnoses and findings to include a positive screening for mood disorder in June 2004.  The Veteran has reported witnessing the death of an Iraqi child while on convoy in outpatient treatment records and during the VA examination.  Anxiety disorder with dysthymia was diagnosed in the August 2010 VA examination.  The VA examiner commented that the Veteran has a long history of mental health treatment for anxiety disorder and dysthymia.  He stated that the Veteran has many anxiety based and general malaise symptoms which are likely related to her current psychosocial stressors of parenting and not getting along well with her mother, full time student, limited income and general stress.  The September 2012 VA examiner agreed with the findings rendered by the August 2010 VA examiner.  

In light of the report of psychiatric symptoms at separation, the Veteran's current statements, and post service treatment records, however, the Board finds that an addendum opinion is needed.  In this regard, while the VA examiners attribute the Veteran's anxiety based and general malaise symptoms to non service related factors, they do not address the specific psychiatric complaints on the March 2004 separation report of medical history or the Veteran's claimed witnessing of the death of a child.  The Board recognizes that the VA examiners found that the Veteran does not meet the criteria for a PTSD diagnosis.  The Veteran, however, has psychiatric diagnoses other than PTSD which the examiners did not fully address when rendering their opinions. The Board is required to address all psychiatric disabilities reasonably raised by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  An addendum opinion from a VA Psychiatrist is therefore warranted to address these issues. 

Accordingly, the claims for entitlement to service connection for shin splints, an acquired psychiatric disability other than PTSD, and right ear hearing loss disability are REMANDED for the following action:

1.  Obtain an addendum opinion from the December 2011 VA orthopedic examiner or, if unavailable, a different health care professional.  The examiner or health care professional should provide an opinion on the following:  (a) Has the Veteran had shin splints at any time since service (b) If so, are her shin splints at least as likely as not (50 percent probability or more) related to the shin splints diagnosed in service.  The November 2002 in-service bone scan indicating shin splints and the post-service June 2004 VA treatment note indicating probable shin splints MUST be specifically discussed.  A rationale must be provided for each opinion rendered. A copy of the claims file should be provided to the health care professional for review.

2.  Obtain an addendum opinion from the December 2011 VA examiner or, if not available, from a different audiologist.  The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the right ear hearing loss disability was incurred in or caused by active duty military service, to include any noise exposure therein.  The audiologist MUST acknowledge that 92 percent speech discrimination score as to the right ear hearing constitutes right ear hearing loss disability for VA purposes.  The audiologist should provide a rationale for any opinion rendered.  A copy of the claims file should be provided to the audiologist for review.

3.  Send the claims file to a VA psychiatrist to obtain a medical opinion concerning the nature and etiology of the Veteran's psychiatric disorder other than PTSD.  Following a review of the claims file, the psychiatrist is requested to opine as to whether it is at least as likely as not (a 50% probability or more) that any diagnosed acquired psychiatric disability had its onset during the Veteran's active duty service.  The psychiatrist must address the Veteran's in-service psychiatric complaints to include the March 2004 separation report of medical history.  The examiner must specifically address whether any current psychiatric disorder other than PTSD is related to the Veteran's claimed in service event of witnessing the death of a child while on convoy.  A complete rationale for all opinions expressed should be provided.

4.  Then, the record should again be reviewed and the claims should be readjudicated.  If any benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


